Citation Nr: 1825150	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder (to include bipolar disorder, depression, and anxiety disorder).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION


The Veteran served on active duty from August 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Milwaukee, Wisconsin.

The record shows the RO denied service connection for bipolar disorder, depressive disorder and PTSD in April and May 2011; and in June 2011 anxiety disorder was added as a claim.  In November 2011 (as shown in the Statement of the Case), the RO recharacterized the Veteran's claims as one of service connection for an acquired psychiatric disorder to include bipolar disorder, depression, anxiety disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2012).  Because the legal criteria for service connection are different for PTSD claims and for acquired psychiatric disorder claims, the Board has recharacterized the claims as listed on the title page. 


FINDINGS OF FACT

1.  FOF on acquired psychiatric disorder. 

2.  FOF on PTSD.



CONCLUSION OF LAW

1.  Service connection for an acquired psychiatric disorder (to include bipolar disorder, depression, and anxiety disorder) is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Service connection for PTSD is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - Service Connection in General

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau, 492 F.3d 1372.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate and the analysis will focus on what the evidence shows, or does not show, about the claims.




Legal Criteria Specific to PTSD

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal connection (nexus) between current symptoms and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

A PTSD diagnosis must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.  Id.; see also 38 C.F.R. § 4.125(a).  On August 4, 2014, VA issued an interim final rule that replaced the Fourth Edition of the Manual (DSM-IV) with the Fifth Edition (DSM-5) for claims that were received by VA or pending before the AOJ on or after August 4, 2014.  79 Fed. Reg. 45093 (Aug. 4, 2014).  

The regulations governing PTSD eliminate the requirement for corroboration of a reported in-service stressor if it is related to fear of hostile military or terrorist activity and a VA (or VA-contracted) psychiatrist or psychologist confirms the reported stressor is adequate to support a PTSD diagnosis and the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

However, where a Veteran did not engage in combat with the enemy or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of a reported stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a reported in-service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Facts as to PTSD

In this case, the Veteran's claims for benefits were received by VA in 2011 and, therefore, the PTSD claim is subject to the diagnostic criteria listed in the Fourth Edition of the Manual (DSM-IV).

DIAGNOSIS

As for a diagnosis, VA treatment records note an impression of PTSD in August 2004.  In April 2005 the Veteran reported several psychiatric diagnoses, including PTSD.  A September 2009 evaluation revealed an impression of anxiety related to PTSD from street violence and assaults.  "Rule out PTSD" was noted in October 2009.  


[add the criteria for PTSD dx and why it's not met]

STRESSOR

The Veteran served in the military during peacetime and did not engage in combat with the enemy.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C. § 1154(b).  Therefore, the law requires verification of a claimed stressor.  

In February 2011 the Veteran submitted a VA Statement in Support of Claim for Service Connection for PTSD wherein he reported two stressful incidents.  The first was witnessing one sibling (brother) shoot another sibling (brother); the Veteran noted that the date of this incident was in August 1979.  Specifically, he was on leave and back home ("in between basic training and job skills training") and his brothers started fighting.  One brother pulled out a gun and shot the other brother.  The Veteran stated that this caused him to have panic attacks and cold sweats.  The second stressful incident was being assaulted by fellow service members as the subject of a "blanket party."  He stated that while he was in basic training (September 1979) he was physically assaulted by fellow classmates who gave him two "blanket parties."  They held him down with his sheets and proceeded to beat him with unknown objects.  He stated that this caused him a great amount of panic on a regular basis.  Notably, in a July 2017 statement in support of claim the Veteran noted that while in service he was involved in a blanket party and was pushed down the stairs and broke and smashed his fingers.

In regard to the stressors claimed by the Veteran he has not consistently endorsed a relationship between the claimed stressors and the claimed PTSD and his account of the claimed stressors are inconsistent and not credible.  In April 2005 the Veteran was admitted to a VA "ADRT" recovery program.  He reported having several psychiatric diagnoses, including bipolar disorder, depression, PTSD and a history of panic attacks (review of the Veteran's medical records revealed only a PTSD diagnosis).  He stated that much of his depression/anxiety was related to being homeless.  He suggested that his high energy levels were mistaken as symptoms of mania.  In September 2009 the Veteran was seen at a VA mental health outpatient clinic.  His evaluation revealed an impression of anxiety related to PTSD from street violence/assaults.  An October 2009 VA mental health outpatient social work admission evaluation report, reveals the Veteran's history of psychiatric treatment.  He noted he had been diagnosed with bipolar, attention-deficit disorder (ADD), panic attacks and PTSD stemming from living in a violent environment.  

In July 2002 the Veteran reported he served post-Vietnam, was not involved in active combat, and did not have PTSD related to the military.  Furthermore, he claimed he sought treatment after the September 1979 "blanket party" assault, but told medical providers that the injuries were sustain by falling down stairs.  He stated he lied to medical providers about falling down the stairs because he was afraid of his peers.  An STR dated May 1980 shows the Veteran was treated for injuries from a fall down the stairs.  The Veteran's accounts of the assault and treatment following the assault are not credible.  According to the evidence of record, the assault by fellow service members occurred sometime in September 1979.  The clinical report of falling down stairs was in May 1980, eight months later.  The Board finds the Veteran's statements inherently incredible given the amount of time between the assault and seeking treatment.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza, 7 Vet. App. at 510-51 (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.).  Consequently, the Board finds that the Veteran's statements are not probative evidence in support his claim.

Also contained in the record is a January 2012 VA PTSD examination report and addendum medical opinion.  The staff psychologist who evaluated the Veteran, noted there was no documentation in any of the STRs of an attack/personal assault by peers; and even if the Veteran's self-report of the "blanket party" was accurate, the event was not of the severity that would qualify as a significant stressor, which would result in PTSD symptoms.  The Board finds the January 2012 VA psychologist's opinion merits great probative weight, as the psychologist expressed familiarity with the entire record, and included adequate rationale for the conclusions reached, explaining inconsistencies, and citing to supporting factual data.  Accordingly, entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f) is not warranted. 

Moreover, there is no evidence in the file that the Veteran was treated for or reported PTSD or PTSD symptoms in service.  Therefore, the only avenue for entitlement to service connection for PTSD that would not require corroboration is based upon "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3).  The Veteran has not described any stressor resulting in fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service.  Accordingly, 38 C.F.R. § 3.304(f)(3) does not apply.  As such, in order for service connection to be granted, corroboration of his stressors is required.

The Board finds that there is no competent and credible evidence which supports corroboration of the Veteran's claimed stressors.  In the January 2012 addendum to the January 2012 VA PTSD examination, the examining staff psychologist noted the Veteran did not reiterate his earlier written claim of having been assaulted by his fellow recruits, nor did he report PTSD systems spontaneously or acknowledge them when questioned about them specifically.  He also did not report the murder of his sibling by another sibling, nor was there any indication that he ever mentioned any such event to military medical or mental health staff.  There are no indications in his service records of any assault, though he appeared regularly at "sick call" with various colds, dental problems, facial rashes from shaving, and an ankle injury.  There is no indication that he ever complained to any military authorities about any assault.  He was "counseled" on numerous occasions (up to 15 times, according to one report) for poor motivation, bad attitude, failure to follow lawful orders, disrespect to NCOs [non-commissioned officers], failure to appear at formation failure to appear for assigned counseling, and for alcohol and other drug abuse (AODA) offenses (primarily alcohol).  At no time did he complain of assault or harassment from his fellow recruits, or his training staff.  The staff psychologist noted that there seemed to be no evidence for his recently claimed stressors, either in the form of his verbal complaint to military staff at the time, or in subsequent compensation and pension claims later, nor is there any military medical record of his having sustained any injuries that would likely have resulted from the assaults he described.  There is also no trend in the records that would suggest any abrupt change in his adjustment, as might be expected in the wake of a substantial trauma.

Further, a VA neuropsychologist, in July 2014, opined that it is less likely than not that the Veteran's military record supports the occurrence of a personal assault.  There is no evidence of any type of disruption/fight/attack/injury while in basic training in September 1979.  The reported fall down the stairs occurred in May 1980 according to progress notes from the military.  Behavior problems resulting in disciplinary action and subsequent discharge are more likely than not related to antisocial personality disorder and polysubstance abuse.  The January 2012 and July 2014 opinions merits great probative weight, the reports of the staff psychologist and neuropsychologist expressed familiarity with the entire record, and included adequate rationale for the conclusions reached, explaining inconsistencies, and citing to supporting factual data.  Accordingly, as there has been no corroboration of the Veteran's stressors service connection for PTSD on that basis is denied. 

The Board acknowledges the report and opinion by a VA physician, Dr. W.A., in May 2014, who noted review of the Veteran's military medical records with respect to his claim for PTSD with reference to the claimed "blanket party" assault he experienced while in the service as a stressor.  Dr. W.A. opined that had there been a focus on [the injuries the Veteran sustain from the blanket party assault], the Veteran could have been diagnosed at that time with "Acute stress disorder" (based on the timing following the assault).  Subsequent traumas added to his distress - for example, him witnessing one brother shoot the other brother.  With the passage of time, there are residual psychiatric symptoms, which such experiences exacerbated, which would likely be diagnosed as PTSD or anxiety disorder (if not PTSD).  The Board finds this report and opinion lacks probative value as they were based on the Veteran's subjective complaints of numerous traumas (the listed complaints include, "coughing up blood, swollen or painful joints, severe headaches, ear and nose trouble, hearing loss, severe tooth or gum trouble, shortness of breath, pain or pressure in chest, chronic cough, palpitation or pounding heart, cramps, recent loss of weight, bone joint or other deformity, painful or trick shoulder, trick or locked knee, trouble sleeping, depression and excessive worry, and nervous trouble.") as reported in his Report of Medical History (for purposes of separation from service) without reference to the actual separation medical examination where systems associated with the claimed traumas were reported to be normal on clinical evaluation.  Dr. W.A.'s report and opinion are substantially outweighed by the VA examiners' opinions, they lack probative value and are inadequate to decide the Veteran's claim.

Considering all lay and medical evidence of record pertinent to the claim for PTSD, the Board finds the Veteran is not a reliable reporter with respect to significant aspects of his history due to his inconsistent statements regarding service stressors.  Therefore, the Board finds that the Veteran is, on the whole, an unreliable historian, and his description of events in service is not credible.  For example, during the July 2014 VA examination, when the Veteran was asked how he could have fallen down the stairs in a "blanket party," which he described as consisting of having been held down underneath the sheets in his bed and having been hit with objects, he stated that he lied to the medical providers about having fallen down the stairs.  As such, based on the Veteran's reported historical inaccuracies, the Board finds that any diagnosis of PTSD (related to service) was based on an inaccurate factual premise and an unverified stressor.  Further, the Veteran did not meet the criteria for PTSD upon initial mental health examination in January 2012 and July 2014. 

Accordingly, the Board finds that service connection for PTSD is not warranted as the preponderance of the evidence weighs against the claim.  As such, the benefit of the doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran also claims entitlement to service connection for an acquired psychiatric disorder other than PTSD (bipolar disorder, depression and anxiety disorder).  His mental health treatment records and VA examination reports show that his psychiatric symptoms have also been diagnosed as bipolar disorder, depression and anxiety disorder.  

The Veteran's STRs do not show he complained of, or sought treatment for psychiatric symptoms during service.  Notably, a January 1981 mental status evaluation report noted the Veteran had "No Psychiatric Disorder."  His October 1981 service separation medical examination report showed a normal psychiatric examination on clinical evaluation.  In the concurrent report of medical history, however, the Veteran reported having frequent trouble sleeping, depression or excessive worry and nervous trouble.  The examining physician noted the Veteran had personal problems.  As the Veteran's reported history of mental health problems does not constitute a diagnosis of a chronic disability, a chronic psychiatric disorder is not shown to have had onset during service, and service connection under 38 U.S.C. § 1131 and 38 C.F.R. § 3.303(a) is not warranted.  

The Board further finds that a psychosis did not manifest to a compensable (10 percent) degree within a year of service separation.  Indeed, the record shows that the Veteran's initial mental health treatment was in May 1991 upon admission to a VA detoxification program.  He had reported symptoms associated with diagnoses of dependence on opiate, cocaine, alcohol, marijuana and nicotine.  The same symptoms was manifest in July 2002 when he was admitted to a VA mental health detoxification program, where he received treatment for polysubstance intoxication, polysubstance withdrawal and polysubstance dependence with alcohol, cocaine and marijuana.  It was not until August 2004 that the Veteran was seen at a VA mental health outpatient psychiatry clinic for depression, panic/anxiety and possible PTSD.  Therefore, continuity of symptoms has not been established, and service connection for an acquired psychiatric disorder based on continuity of symptoms under 38 C.F.R. § 3.303(b) is not warranted.

What remains for consideration is whether the Veteran's current acquired psychiatric disorder may be causally related to his service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorders may otherwise be causally related to his service.  In the March 2011 VA psychiatric examination report, the examiner noted that the Veteran reported few if any depressive symptoms.  The diagnoses under Axis I were anxiety disorder, not otherwise specified (NOS), cocaine and alcohol dependence in remission, and cannabis abuse in remission.  The examiner opined that the Veteran's Axis I diagnoses are not related to, were not started in, caused by or exacerbated by his time in the military.  The examiner's rationale for the opinion was that his opinion is supported by the psychiatrist the Veteran saw prior to discharge from military service who concluded the Veteran did not have a psychiatric disorder in the military.  The examiner further noted that the Veteran's addiction issues and primary mental health issues started post-military, and the Veteran did not describe having a clinical disorder related to anxiety, depression, or bipolar disorder, while in the military.  The Board finds the examiner's opinion to be competent and highly probative, as the examiner expressed familiarity with the factual data in the record and included adequate rationale for the conclusions reached, and cited to supporting factual data.  

Moreover, the January 2012 VA staff psychologist's opinion is against the Veteran's claim.  The staff psychologist concluded that the Veteran's poor adjustment in the military, and in life since that time, was due to his personality disorder, and his unfortunate inability to control his drug and alcohol abuse.  His "panic attacks" and his depression stem from the disastrous circumstances that now constitute his life.  He had been unable or unwilling to conform his behavior to the needs of inpatient or domiciliary-based treatment programs.  He has not followed through with outpatient care that has been made available to him and he has consistently been non-compliant with medications offered to him by well-meaning VA treatment staff.  He has no credible stressors, and no symptoms that would meet the defining criteria for the diagnosis of PTSD, and no PTSD-like symptoms that are not better explained by other diagnoses, i.e., AODA [alcohol and other drug abuse] issues, and related anxiety and depression.  

The Board further finds Dr. W.A.'s May 2014 opinion (that tends to support the Veteran's claim) inadequate in deciding this case.  The Dr. W.A. opined that had there been a focus on the [alleged in-service assault], the Veteran could have been diagnosed at that time with "Acute stress disorder" (based on the timing following the assault).  Dr. W.A. further noted that subsequent traumas added to the Veteran's distress - for example, him witnessing one brother shoot the other brother.  With the passage of time, there are residual psychiatric symptoms, which such experiences exacerbated, which would likely be diagnosed as PTSD or anxiety disorder (if not PTSD).  To the extent that the Dr. W.A.'s opinion represents that the Veteran has a psychiatric disorder related to service, the Board does not find it probative, but finds it speculative and without the required degree of medical certainty required for service connection.  See Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999). 

In addition, the Veteran is not competent to assert onset of a psychiatric disorder in service.  A layperson is competent to report observable symptoms which comes to him via his senses.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on causation, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence. See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Clemons, 23 Vet. App. 1, 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"). 

Finally, as to the diagnoses pertaining to drug and alcohol abuse, the Board finds that the Veteran's substance abuse (drugs and alcohol) constitutes willful misconduct. The Board emphasizes that service-connected disability compensation is precluded for a disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. § 1131.  See also 38 C.F.R. §§ 3.1(m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include bipolar disorder, depression, anxiety disorder and PTSD.  The benefit-of-the-doubt doctrine is, therefore, not for application and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, depression, anxiety disorder and PTSD is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


